Exhibit 10.7 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this 2nd day of April, 2012 (“Effective Date”) by and between The Home Savings and Loan Company of Youngstown, Ohio, a state chartered savings bank incorporated under Ohio law (the “Company”) and Barbara J. Radis, an individual (hereinafter referred to as the “Executive”). WITNESSETH: WHEREAS, the Executive is currently employed as the Senior Vice President – Retail Banking of the Company; WHEREAS, the Board of Directors of the Company desires to continue to retain the services of the Executive in those capacities and the Executive desires to continue to so serve; and WHEREAS, the Executive and the Company desire to enter into this Agreement to set forth the terms and conditions of the employment relationship between the Company and the Executive. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the Company and the Executive, each party intending to be legally bound, hereby agree as follows: 1. Employment and Term. (a)Term. Upon the terms and subject to the conditions of this Agreement, the Company hereby employs the Executive for a term beginning on April 2, 2012, and continuing for a period of 12 months (together with any renewal period described in Section 1(b), the “Term”). (b)Renewal.The Term of this Agreement shall be extended for one day each day so that the Term is always 12months.The Term shall continue until the Company’s Board of Directors or the Executive provides written notice of non-renewal to the other, in which case renewals will cease and the Term will become fixed, ending 12 months after the date of receipt of any such written notice. 2. Duties of the Executive. (a)General Duties and Responsibilities.The Executive shall serve as the Senior Vice President – Retail Banking of the Company.In such capacity(ies), the Executive shall have the authority commensurate with such position and such duties as shall be determined from time to time by the Board of Directors, or the Chief Executive Officer or Executive Vice President of the Company and as further described in the Executive’s most recent job description on file with the Company.The Executive shall report directly to the Company’s Executive Vice President.The Executive will further perform such other duties and hold such other positions related to the business of the Company and its Affiliates as may from time to time be reasonably requested of the Executive by the Executive Vice President.For purposes of this Agreement, an “Affiliate” shall mean any corporation (including any non-profit corporation), general or limited partnership, limited liability company, joint venture, trust, association or organization which, directly or indirectly, controls, is controlled by, or is under common control with, the Company. (b)Devotion of Entire Time to the Business of the Company.The Executive shall devote the Executive’s entire productive time, ability and attention during normal business hours throughout the Term to the faithful performance of the Executive’s duties under this Agreement.The Executive shall not directly or indirectly render any services of a business, commercial or professional nature to any person or organization other than the Company or its Affiliates without the prior written consent of the Board of Directors of the Company; provided, however, that the Executive shall not be precluded from taking such vacation or sick leave as is applicable to the Executive, pursuing personal investments that do not interfere or conflict with the performance of the Executive’s duties to the Company, reasonable participation in community, civic, charitable or similar organizations, or in industry-related activities, including, but not limited to, attending state and national trade association meetings and serving as an officer, director, trustee or committee member of a state or national trade association or Federal Home Loan Bank, or such other regulatory governing body. (c)Standards.During the Term, the Executive shall perform the Executive’s duties in accordance with such reasonable standards expected of executives with comparable positions in comparable organizations and as may be established from time to time by the Executive Vice President. 3.Compensation and Review. (a)Base Salary.During the Term, the Executive will receive an annual base salary of One Hundred Fifty –Six Thousand and 00/100 Dollars ($156,000).In the event that the Company increases the Executive’s annual base salary, the amount of the initial annual base salary, together with any increase(s) will be the Executive’s base salary (the “Base Salary”).The Base Salary will be payable in accordance with the Company’s regular payroll payment practices, but not less frequently than monthly. 2 (b)Annual Review.On or about December 31 of each year, the compensation of the Executive shall be reviewed in accordance with the Company’s charter documents and applicable laws, rules or regulations, including those of any listing agency applicable to the Company or UCFC (as defined below), by either of (i) the Board of Directors or Compensation Committee or (ii) the CEO and, based upon the Executive’s individual performance and such other factors as the Board of Directors, Compensation Committee or CEO (as applicable) of the Company may deem appropriate, the Board of Directors, Compensation Committee or CEO of the Company may, in its sole discretion, increase the Executive’s Base Salary. (c)Bonus.Executive shall be eligible to participate during the Term in the Executive Incentive Plan and in any other executive incentive bonus plan that the Company may adopt and implement from time to time.Nothing contained in this Section shall obligate the Company to institute, maintain or refrain from changing, amending or discontinuing any incentive bonus plan, so long as such changes are similarly applicable to other employees under such plan. (d)Fringe Benefits. During the Term, the Company will provide the Executive with all health and life insurance coverages, disability programs, tax-qualified retirement plans, equity compensation programs, and similar fringe benefit plans, paid holidays, paid vacation, perquisites, and such other fringe benefits of employment as the Company may provide from time to time to actively employed similar situated employees of the Company. Notwithstanding any provision contained in this Agreement, the Company may discontinue or terminate at any time any employee benefit plan, policy or program described in this Section 3(d), now existing or hereafter adopted, to the extent permitted by the terms of such plan, policy or program and will not be required to compensate the Executive for such discontinuance or termination. (e)Expenses. The Company shall reimburse the Executive for reasonable travel, industry, entertainment and miscellaneous expenses incurred in connection with the performance of Executive’s duties under this Agreement, including participation in industry-related activities, in accordance with the existing policies and procedures of the Company pertaining to reimbursement of such expenses to executives. 4.Termination of Employment.For purposes of this Agreement, any reference to the Executive’s “termination of employment” (or any form thereof) shall mean the Executive’s “separation from service” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation §1.409A-1(h). 3 (a)Death of Executive.The Term and the Executive’s employment will terminate upon the Executive’s death and the Executive’s beneficiary (as designated by the Executive in writing with the Company prior to the Executive’s death) will be entitled to the following payments and benefits: (i) any Base Salary that is accrued but unpaid and any business expenses that are unreimbursed – all, as of the date of termination of employment; (ii) any rights and benefits (if any) provided under plans and programs of the Company, determined in accordance with the applicable terms and provisions of such plans and programs (the payments described in Sections 4(a)(i) and (ii) are hereinafter collectively referred to as the “Accrued Obligations”); and (iii) the Executive’s monthly base salary for 90 days following the day death occurred.
